Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for "one accommodating groove disposed between (an edge of) the lower tread surface and  the upper riser surface”, the specification, does not reasonably provide enablement for the number of the groove being two as recited in the claim 6, wherein the two grooves have two inclined surface that are respectively connected to the upper riser surface and the lower tread surface. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 is rejected as being vague and indefinite when it recites "one accommodating groove disposed between the lower tread surface and the upper riser surface”. As shown in the Figs 2A-2C and 5 in the present application, the upper riser surface (52) is vertical to the lower tread surface (53), and the groove (56) is not disposed between these two surfaces. A claim, although clear on its face, may also indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty (See MPEP 2173.03). In this office action, it is taken that the groove is disposed between the upper riser surface and one edge of the lower tread surface. The claims 2-15 are also rejection for their dependency on indefinite claim 1 and thus inclusion of the indefinite features. 
Claim 2 is rejected as being vague and indefinite when it recites "the surrounding wall includes an active molecular layer”. The active molecular layer can be interpreted as “a layer containing active molecules”; however, in the present application, a substrate treated by UV radiation may generate a hydrophilic surface having some hydrophilic groups such as hydroxyl and carboxyl, which is a common practice to treat substrate being applied a coating or adhesive layer, but the surface treatment does not forms an active molecular layer.  A claim, although clear on its face, may also indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty (See MPEP 2173.03). The claims 3-5 are also rejection for their dependency on indefinite claim 1 and thus inclusion of the indefinite features.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kam et al (US 2013/0234274, ‘274 hereafter) in view of Hirasawa et al (US 2018/0040780, ‘780 hereafter).
Regarding claims 1, 7-11 and 13-15, ‘274 discloses a light source package structure (Fig 5, [0009]-[0031],[0044]-[0048], [0074]-[0081]), comprising a substrate having electrodes connected to a LED device mounting on the substrate which naturally including die bonding adhesive (Fig 5, item 220, 210a and 210b, [0074]); an annular surrounding wall with step-structure disposed on the substrate, wherein the surrounding includes an upper tread surface, an upper riser surface, and  a lower tread surface, and a lower riser surface, which meet all instantly claimed limitations (Fig 5, item 231, 233 and the surfaces thereon). A accommodating groove disposed between one edge of the 

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reason for the allowance is that the prior art of record does not specifically disclose or fairly suggest a light source packet structure as recited in the present claim 1, further includes at least one notch as recited in the present claim 12, which define an air flow channel that connect with the receiving space and an external space.
Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nishikido (US 2007/0221253). Nishikido teaches a groove surface of a frame of a semiconductor device treated by UV irradiation to generate a hydrophilic surface ([0038]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/Primary Examiner, Art Unit 1782